MEMORANDUM **
Salvador Granados Elísea and Rafaela Granados, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen and to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to reopen and to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion because it was not supported by sufficient evidentiary material to demonstrate prima facie eligibility for the relief sought. See 8 C.F.R. § 1003.2(c)(1); see also Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir.2008) (alien could not meet the burden of proof for a motion to reopen, where “[ajlthough petitioner contends she has filed an 1-140 Form ... she did not include any documentation to show her application has been approved”). Nor did the petitioners identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). Their due process contention is not persuasive.
We lack jurisdiction to review the BIA’s June 2007 order affirming the immigration judge’s decision denying cancellation of re*704moval because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.